Broyles, P. J.
1. The first ground of the amendment to the motion for a new trial, relating to alleged newly discovered evidence, is fatally defective, as the affidavit of the witness upon which the ground is based is not supported by the' other affidavits required by section 6086 of the Civil Code (1910).
2. The remaining ground of the amendment to the motion for a new trial, being disapproved by the trial judge, can not be considered.
3. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.